No. 04-02-00002-CV
Robert A. PALMER and Julie A. Palmer,
Appellants
v.
PARTNERS ENTERPRISES, L.P., Midland Mortgage Co., and J. L. Curry, Jr.,
Appellees
From the 408th Judicial District Court, Bexar County, Texas
Trial Court No. 2000-CI-12371
Honorable Martha Tanner, Judge Presiding
PER CURIAM
Sitting:	Catherine Stone, Justice
		Paul W. Green, Justice
		Sarah B. Duncan, Justice
Delivered and Filed:	March 20, 2002
DISMISSED FOR WANT OF PROSECUTION
	Pro se appellants Robert A. Palmer and Julie A. Palmer have neither paid the $125 filing fee
nor filed a docketing statement with this court.  All correspondence sent to the Palmers since the end
of January has been returned to this court marked, "Moved, left no address, unable to forward."  On
February 12, 2002, after neither a brief nor a motion for extension of time had been filed, we ordered
appellants to show cause why the appeal should not be dismissed for want of prosecution.  This
order, too, was returned to the court as undeliverable.
	After perfecting an appeal, a pro se appellant must file a docketing statement in the court of
appeals that includes appellant's address and telephone number.  Tex. R. App. P. 32.1(a)(2).
Moreover, if an appellant does not timely file a brief, this court may dismiss the appeal for want of
prosecution.  Tex. R. App. P. 38.8(a)(1).  Accordingly, we dismiss the appeal.
							PER CURIAM
Do not publish